BARNARD, P. J.
The clerk’s and the reporter’s transcripts were filed in this court on June 8, 1938, and no briefs have been filed and no extensions of time granted. The cause was on the calendar on July 12, 1938, and no appearance was made on behalf of the appellant. The attorney-general moved for an affirmance of the judgment under the provisions of section 1253 of the Penal Code and no reason appears why the same should not be granted.
The judgment is affirmed.
Marks, J., and Haines, J., pro tern., concurred.